DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2021 has been entered.
Election/Restrictions
Claim(s) 17-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 3 June 2020.
Claim Interpretation
The specification (e.g., see “… elements in group 17 of the periodic table of elements (CI, Br and I) …” in paragraph 9) serves as a glossary (MPEP § 2111.01) and indicates that the claim term “group 17” should be given its ordinary and customary meaning1 of halogen as “any of the five elements fluorine, chlorine, bromine, iodine, and astatine that form part of group VIIA of the periodic table and exist in the free state normally as diatomic molecules
The specification (e.g., see “… molar relationship between the group 1 metals and the group 13 elements is an inverse relationship. In other words, as the number of moles of the group 1 metal in the composition increases, the number of moles of the group 13 element in the composition decreases …” in paragraph 12) serves as a glossary (MPEP § 2111.01) for the claim term “inverse relationship”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Claim(s) 9, 10, and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leblans et al. (US 6,228,286) in view of Saksena et al. (The electronic spectrum of gallium monoiodide, Journal of Physics B: Atomic, Molecular and Optical Physics Vol. 27, no.16 (August 1994), pp. 3735–3741).
	In regard to claim 9, Leblans et al. disclose a composition comprising:
(a) a group 1 metal in its elemental form and/or in its salt form, where the group 1 metal is sodium (Na), rubidium (Rb), or potassium (K) (e.g., “… B = a monovalent ion … preferred embodiment … B represent either Rb, K and Na …” in the second and fifth column 4 paragraphs);
(b) a group 13 element in its elemental form and/or in its salt form (e.g., “… A = a monovalent ion … present invention can be produced according to any way known in the art, starting from phosphor precursors, e.g. … halides …” in the second and last column 4 paragraphs), where the molar relationship between the group 1 metals and the group 13 elements is an inverse relationship (e.g., as y increases, the number of B group 1 metal moles increases and the number the A group 13 element moles decreases according to “… A2-yB1+yMe3+X6:xD wherein: … 0≤y≤1 …” in the second column 4 paragraph);
(c) a rare earth metals in its elemental form and/or in its salt form (e.g., “… dopant D selected from … Eu …” in the seventh column 4 paragraph); and
(d) a group 17 element (e.g., “… X is at least one of F, Cl, Br and I …” in the second column 4 paragraph).
 et al. lacks an explicit description that the “monovalent ion” is boron (B), gallium (Ga), indium (In), or a combination thereof.  However, monovalent ions are well known in the art (e.g., see “… Several optical absorption and emission studies carried out previously on gallium mono­halides were concerned with the ground and low-lying states of GaF, GaCl and GaBr (Miescher and Wehrli 1934, Levin and Winans 1951, Welti and Barrow 1952, Barrow et al 1954, Savithry et al 1974, Borkowska-Bumecka and Zymicki 1980, Griffith et al 1984). However, not many studies involving Gal have been reported. The electronic spectrum of the Gal molecule was first studied by Miescher and Wehrli (1934) both in emission and absorption …” in the first paragraph on pg. 3735 of Saksena et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional monovalent ion (e.g., “gallium mono­halides”) for the unspecified “monovalent ion” of Leblans et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional monovalent ion (e.g., monovalent gallium ion) as the unspecified “monovalent ion” of Leblans et al.
	In regard to claim 10 which is dependent on claim 9, Leblans et al. also disclose that the rare earth metal is europium (Eu) (e.g., “… dopant D selected from … Eu …” in the seventh column 4 paragraph).
14 which is dependent on claim 9, Leblans et al. also disclose that the rare earth metal is europium (e.g., “… dopant D selected from … Eu …” in the seventh column 4 paragraph).
	In regard to claim 15 which is dependent on claim 9, Leblans et al. also disclose that the composition comprises two or more group 17 elements in salt form (e.g., “… X is at least one of F, Cl, Br and I … present invention can be produced according to any way known in the art, starting from phosphor precursors, e.g. … halides …” in the second and last column 4 paragraphs).
	In regard to claim 16 which is dependent on claim 9, Leblans et al. also disclose that the composition comprises the group 1 metal in its salt form, the group 13 element in its salt form, the rare earth metal in its salt form, and a group 2 metal in its salt form (e.g., “… present invention can be produced according to any way known in the art, starting from phosphor precursors, e.g. … halides …” in the last column 4 paragraph).
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leblans et al. in view of Saksena et al. as applied to claim(s) 9 above, and further in view of Neyens et al. (US 5,517,034).
	In regard to claim 11 which is dependent on claim 9, while Leblans et al. also disclose the composition comprises a group 2 metal, wherein the group 2 metal is strontium (Sr), calcium (Ca), barium (Ba), or a combination thereof (e.g., see “… During the preparation of the phosphor any known flux materials can be added to the reaction mixture. Flux materials useful for use in the preparation of the phophors according to the invention are, e.g., halides, meta­silicates of alkali metals or alkaline earth metals …” in the first column 5 paragraph), the composition of Leblans et al. lacks an explicit description that the molar relationship e.g., see “… Ba1-x-y-p-3q-zSrxMyIIM2pIM2qIIIF2-a-bBraXb:zA wherein: X is at least one halogen selected from the group consisting of Cl and I, MI is at least one alkali metal selected from the group consisting of Li Na, K, Rb and Cs; MII is at least one alkaline earth metal selected from the group consisting of Ca and Mg; MIII is at least one metal selected from the group consisting of Al, Ga, In, Tl, Sb, Bi, Y or a trivalent lanthanide, e.g. La, Ce, Pr, Nd, Sm, Gd, Tb, Dy, Ho, Er, Tm, Yb and Lu; … A is Eu2+ … alkali metal compound is often called a "fluxing agent", which may be built in the phosphor crystal structure … difference between "fluxing agents" and "co­dopants" is not always very significant. Fluxing agents are well-known from literature, not only in the preparation of stimulable phosphors used in image storage panels, but also from production procedures of spontaneously emitting phosphors used in intensifying screens. The flux can be thought of as a fluid in which the various component parts of the phosphor react to form a phosphor … As already described in "An introduction to luminescence of solids" by H. W. Leverenz, John Wiley and Sons, Inc., New York, 1950, the resulting effect of using fluxes like strontium sulphate, calcium fluoride or lithium fluoride consists in a shift of the maximum intensity of the stimulation and the emission peaks for stimulable phosphors …” in the last column 5 paragraph and the third and seventh column 7 paragraphs of Neyens et al.).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention that an increase of the number of Ba flux material in elemental form incorporated into the phosphor crystal structure of Leblans et al. would result in displacement (i.e., decrease) of the number of Eu material in elemental form that can be incorporated into the phosphor crystal structure.
Claim(s) 1, 2, and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leblans et al. (US 6,228,286) in view of Saksena et al. (The electronic ) and Neyens et al. (US 5,517,034).
	In regard to claim 1, the cited prior art is applied as in claims 9 and 11 above.
	In regard to claim 2 which is dependent on claim 1, Leblans et al. also disclose that the rare earth metal is europium (Eu) (e.g., “… dopant D selected from … Eu …” in the seventh column 4 paragraph).
	In regard to claim 6 which is dependent on claim 1, Leblans et al. also disclose that the rare earth metal is europium (e.g., “… dopant D selected from … Eu …” in the seventh column 4 paragraph).
	In regard to claim 7 which is dependent on claim 1, Leblans et al. also disclose that the composition comprises two or more group 17 elements in salt form (e.g., “… X is at least one of F, Cl, Br and I … present invention can be produced according to any way known in the art, starting from phosphor precursors, e.g. … halides …” in the second and last column 4 paragraphs).
	In regard to claim 8 which is dependent on claim 1, Leblans et al. also disclose that the composition comprises the group 1 metal in its salt form, the group 13 element in its salt form, the rare earth metal in its salt form, and the group 2 metal in its salt form (e.g., “… present invention can be produced according to any way known in the art, starting from phosphor precursors, e.g. … halides …” in the last column 4 paragraph).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Retrieved June 2020 from www.merriam-webster.com/dictionary/halogen